This was a case in chancery involving the genuineness of the signature to a note, and if genuine, whether the signature was obtained by fraud, deceit or undue influence. The Circuit Judge, Wallace, held that it was a valid and binding obligation, and on appeal his decree was affirmed. The Court uses this, language : “ This Court is very unwilling to disturb the finding •of the Circuit Judge where the question is as to how much reliance can be placed upon the integrity or intelligence of a witness who can be present in the Circuit Court and not in this.” Opinion by
Mr. Justice Fraser
(sitting in the stead of the Chief Justice),